Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 15 March 2021, in which claims 1-45 have been cancelled, and new claims 46-71 have been added.
Claims 46-71 are pending in the instant application.
Claims 46-71 are subject of a restriction requirement.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 46-67, 70, 71, drawn to a composition for promoting or sustaining ketosis in a mammal, comprising: a mixture of beta-hydroxybutyrate salts comprising sodium beta-hydroxybutyrate and potassium beta-hydroxybutyrate, and at least one of calcium beta-hydroxybutyrate, magnesium beta-hydroxybutyrate, lithium beta-hydroxybutyrate, arginine beta- hydroxybutyrate, lysine beta-hydroxybutyrate, histidine beta-hydroxybutyrate, ornithine beta-hydroxybutyrate, creatine beta-hydroxybutyrate, agmatine beta-hydroxybutyrate, and citrulline beta-hydroxybutyrate, classified in CPC class A23L2/52, A61K31/23, A61K31/047, A61K31/19, A61K31/20, A61K31/22.
II.	Claims 68-69, drawn to a method of promoting or sustaining ketosis in a mammal, comprising: administering the composition of claim 46 to the mammal, classified in A61K31/23, A61K31/047, A61K31/19, A61K31/20, A61K31/22, A61P3/04, A61P3/08, A61P3/10.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and invention II are related respectively as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, for example, the method of the invention II can be practiced with another different product: any compound known to promote or sustain ketosis in a mammal.

Further, this application contains claims directed to the following patentably distinct species: mixtures of beta-hydroxybutyrate salts; medium chain fatty acids or esters thereof; additional components present in the composition.
These species are independent or distinct because, for example, the genus of beta-hydroxybutyrate salts encompasses a number of structurally distinct compounds such as sodium beta-hydroxybutyrate, potassium beta-hydroxybutyrate, calcium beta-hydroxybutyrate, magnesium beta-hydroxybutyrate, lithium beta-hydroxybutyrate, arginine beta-hydroxybutyrate, lysine beta-hydroxybutyrate, histidine beta-hydroxybutyrate, ornithine beta-hydroxybutyrate, creatine beta-hydroxybutyrate, agmatine beta-hydroxybutyrate, citrulline beta-hydroxybutyrate, each having different structural elements, different physical and chemical properties, each requiring a different search and /or a different classification based on its structural elements. In addition, these species are not obvious variants of each other based on the current record. 


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic. 

If Applicant elects an invention of Group (I) or an invention of Group (II), applicant is required to elect a mixture of specific beta-hydroxybutyrate salts from the genus of claim 46 or another disclosed; as well as, if applicable, specific at least one medium fatty acid or ester thereof, from the genus of claim 64 or another disclosed; as well as specific additional ingredient(s) of claim 65; as well as, if applicable, specific at least one additional component from the genus of claim 66 or another disclosed.
For example, if Applicant elects at least three (as in claim 49) or at least two (as in instant claim 70), or a plurality (as in instant claim 71) of beta-hydroxybutyrate salts, specific such beta-hydroxybutyrate salts, each having a distinct chemical structure, have to be elected.
Further, if Applicant elects at least one medium fatty acid or ester thereof, specific such medium fatty acid(s) or ester(s) thereof, having a distinct chemical structure, have to be elected. 
Further, for example, if Applicant electrolytes as additional components in the composition, specific electrolytes, having a distinct chemical structure, have to be elected.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:                                                                                                                                                                          	(a) the inventions have acquired a separate status in the art in view of their different classification;                                                                                                                                                                                                  	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;                                                                                                                                                        	(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claim should be considered for rejoinder. All claims directed to a nonelected process invention 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species. 	
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
No telephone call was made due to the complexity of the election/restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627